Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-17 are pending in this action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-12 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woods et al. (US 7,058,834), in view of Hossain (US 2005/0,050,416)

As per claim 1:

Woods discloses:

A semiconductor device comprising: 
(Woods, Figs 1-7)


(Woods, Figs. 1, 2, 7, Inactive State Power Reduction Manager (ISPRM) 160)

a first logical circuit having a first scan chain in which a first scan pattern is set, 
(Woods, Fig. 1, Storage Elements 140, Scan Circuitry 150)
(Woods, Fig. 1, Storage Elements 140, Scan Chain 140, 
(Woods, Column 9, scan circuitry 150 can include one or more scan chains that are utilized to shift out the contents of the storage elements 140 (e.g., a plurality of registers).  For example, the storage elements 140 of the chip 130 can be wired into one or more scan chains using alternate circuitry)

configured to suppress a leakage current when the first scan pattern for power saving is set in the first scan chain; and 
(Woods, Columns 5-6, Responsive to the sleep signal 244, the ISPRM 160 stops the normal mode clocks, performs a scan-based state save, and removes power from a large portion of the chip 130.  By disconnecting a large portion of the circuit 130 from power 200, the inactive state power reduction manager (ISPRM) 160 reduces or eliminates the leakage current …thereby saving power during periods of inactivity)
(Woods, FIG. 3 is a flowchart illustrating the processing steps performed by the inactive state power reduction manager in accordance with one embodiment of the present invention)
(Woods, FIG. 4 is a state diagram illustrating the steps performed by the inactive state power reduction finite state machine of FIG. 2 in accordance with one embodiment of the present invention)
(Woods, FIG. 5 is a state diagram illustrating in greater detail state D of FIG. 4 in accordance with one embodiment of the present invention.    
(Woods, FIG. 6 is a state diagram illustrating in greater detail state H of FIG. 4 in accordance with one embodiment of the present invention)

a memory interface circuit configured to acquire the first scan pattern for power saving 
(Woods Fig. 2, Sleep Signal 242, External Wake-Up, Internal Wake-Up 246)

wherein the leakage current of the first logical circuit is suppressed by transferring the first scan pattern for power saving acquired by the memory interface circuit to the first logical circuit and 
(Woods, Columns 5-6, Responsive to the sleep signal 244, the ISPRM 160 stops the normal mode clocks, performs a scan-based state save, and removes power from a large portion of the chip 130.  By disconnecting a large portion of the circuit 130 from power 200, the inactive state power reduction manager (ISPRM) 160 reduces or eliminates the leakage current …thereby saving power during periods of inactivity)


(Woods, Columns 5-6, Responsive to the sleep signal 244, the ISPRM 160 stops the normal mode clocks, performs a scan-based state save, and removes power from a large portion of the chip 130.  By disconnecting a large portion of the circuit 130 from power 200, the inactive state power reduction manager (ISPRM) 160 reduces or eliminates the leakage current …thereby saving power during periods of inactivity)

Woods does not clearly disclose to acquire the first scan pattern for power saving from an external storage device.

Hossain discloses:
acquire the first scan pattern for power saving from an external storage device.
(Hossain, [0015], A vector memory contains a configuration vector which, when applied to the circuit elements, configures the circuit elements into a state in which a leakage current is reduced)
(Hossain, [0026] In any case, once the sleep signal is received, the LLE signal 28 is invoked for the desired scan chain elements 16,18, and the LLI vector 35 is scanned or loaded thereinto.  The LLI vector 35 may be provided, for instance, from an on-chip memory device 37, from an off-chip source (not shown), or from another source.  Generally, a control signal from the FSM 36 would initiate the delivery of the LLI vector 35, for example, by an enable signal on a line 26)
(Hossain, Fig. 1, LLI Vector Memory 37)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Hossain’s method of loading the scan pattern (test vector) from on-chip or off-chip or another source into the system of in order to reduce leakage current.
(Hossain, [0026] In any case, once the sleep signal is received, the LLE signal 28 is invoked for the desired scan chain elements 16,18, and the LLI vector 35 is scanned or loaded thereinto.  The LLI vector 35 may be provided, for instance, from an on-chip memory device 37, from an off-chip source (not shown), or from another source.  Generally, a control signal from the FSM 36 would initiate the delivery of the LLI vector 35, for example, by an enable signal on a line 26)

As per claim 2:
Woods-Hossain discloses:

wherein the leakage current of the first logical circuit is suppressed in which the first logical circuit is in operation and in a power-saving mode being unused. 
(Woods, Columns 5-6, Responsive to the sleep signal 244, the ISPRM 160 stops the normal mode clocks, performs a scan-based state save, and removes power from a large portion of the chip 130.  By disconnecting a large portion of the circuit 130 from power 200, the inactive state power reduction manager (ISPRM) 160 reduces or eliminates the leakage current …thereby saving power during periods of inactivity)

As per claim 3:

Woods-Hossain discloses:

a test control circuit configured to set the first scan pattern for scan test in the first scan chain and to conduct a scan test on the first logical circuit; and 
(Woods, Figs. 1, 2, 7, Inactive State Power Reduction Manager (ISPRM) 160)
(Woods, Fig. 1, Storage Elements 140, Scan Circuitry 150)
(Woods, Column 9, scan circuitry 150 can include one or more scan chains that are utilized to shift out the contents of the storage elements 140 (e.g., a plurality of registers).  For example, the storage elements 140 of the chip 130 can be wired into one or more scan chains using alternate circuitry)

a switch circuit configured to switch between a first path for inputting the first scan pattern for scan test to the first logical circuit and 
(Woods Fig. 2, Sleep Signal 242, External Wake-Up, Internal Wake-Up 246)
(Woods, Fig. 3, 340-370)
(Wood, Column 6, a plurality of external scan-in pads 222 are provided to write test data into the storage elements 140 of the circuit 130.  A plurality of external scan-out pads 224 are provided to read data from the storage elements 140 of the circuit 130.  A plurality of scan control signal pads 226 are provided to manage the scan-in and scan-out of the scan test.  The scan control signals can include a scan clock signal and a test mode signal.  These scan-related pads 222, 224, 226 are utilized for typical scan-based circuit testing.  As described in greater detail hereinafter with reference to FIG. 7, these scan pads can be utilized to perform the scan-based state save and restore operations of the present invention on a board level, where the power reduction manager of the present invention is external to the chip 130)

a second path for inputting the first scan pattern for power saving to the first logical circuit. 
(Woods Fig. 2, Sleep Signal 242, External Wake-Up, Internal Wake-Up 246)
(Woods, Fig. 3, 310-330)
(Woods, Columns 5-6, Responsive to the sleep signal 244, the ISPRM 160 stops the normal mode clocks, performs a scan-based state save, and removes power from a large portion of the chip 130.  By disconnecting a large portion of the circuit 130 from power 200, the inactive state power reduction manager (ISPRM) 160 reduces or eliminates the leakage current …thereby saving power during periods of inactivity)

As per claim 6:

Woods-Hossain further discloses:

wherein the first scan chain is configured by a plurality of scan flip-flops,
(Woods, Fig. 1, Storage Elements 140, Scan Circuitry 150)
(Woods, Column 9, scan circuitry 150 can include one or more scan chains that are utilized to shift out the contents of the storage elements 140 (e.g., a plurality of registers).  For example, the storage elements 140 of the chip 130 can be wired into one or more scan chains using alternate circuitry)

 the first scan pattern for power saving is set in the scan flip-flops in a power-saving mode, and 
(Woods Fig. 2, Sleep Signal 242, External Wake-Up, Internal Wake-Up 246)

the first scan pattern for scan test is set in the scan flip-flops at a time of conducting a scan test. 
(Woods, Columns 5-6, Responsive to the sleep signal 244, the ISPRM 160 stops the normal mode clocks, performs a scan-based state save, and removes power from a large portion of the chip 130.  By disconnecting a large portion of the circuit 130 from power 200, the inactive state power reduction manager (ISPRM) 160 reduces or eliminates the leakage current …thereby saving power during periods of inactivity)

As per claim 7:
Woods-Hossain further discloses:

a clock generation circuit configured to supply a clock signal to the first logical circuit; and 
(Woods Figs. 3-4, Stopping A Normal Mode Clock, Re-Starting Normal Mode Clock) 

a system configuration circuit configured to stop supply of the clock signal from the clock generation circuit 
(Woods Figs. 3-4, Stopping A Normal Mode Clock, Re-Starting Normal Mode Clock) 

when the first scan pattern for power saving is set in the scan flip-flops. 
(Woods Figs. 3-4, Receiving a sleep signal) 

As per claim 8:

Woods-Hossain further discloses:

(Woods Figs. 3-4, Receiving a wake-up signal) 

(Woods Figs. 3-4, Stopping A Normal Mode Clock, Re-Starting Normal Mode Clock) 


As per claim 9:

Woods discloses:

A semiconductor device comprising: 
(Woods, Figs 1-7)

(Woods, Figs. 1, 2, 7, Inactive State Power Reduction Manager (ISPRM) 160)

a plurality of logical circuits each having a scan chain in which a scan pattern is set, 
(Woods, Fig. 1, Storage Elements 140, Scan Circuitry 150)
(Woods, Column 9, scan circuitry 150 can include one or more scan chains that are utilized to shift out the contents of the storage elements 140 (e.g., a plurality of registers).  For example, the storage elements 140 of the chip 130 can be wired into one or more scan chains using alternate circuitry)


(Woods, Columns 5-6, Responsive to the sleep signal 244, the ISPRM 160 stops the normal mode clocks, performs a scan-based state save, and removes power from a large portion of the chip 130.  By disconnecting a large portion of the circuit 130 from power 200, the inactive state power reduction manager (ISPRM) 160 reduces or eliminates the leakage current …thereby saving power during periods of inactivity)
(Woods, FIG. 3 is a flowchart illustrating the processing steps performed by the inactive state power reduction manager in accordance with one embodiment of the present invention)
(Woods, FIG. 4 is a state diagram illustrating the steps performed by the inactive state power reduction finite state machine of FIG. 2 in accordance with one embodiment of the present invention)
(Woods, FIG. 5 is a state diagram illustrating in greater detail state D of FIG. 4 in accordance with one embodiment of the present invention.    
(Woods, FIG. 6 is a state diagram illustrating in greater detail state H of FIG. 4 in accordance with one embodiment of the present invention)

a memory interface circuit configured to acquire the scan pattern for power saving for each of the logical circuits from 
(Woods Fig. 2, Sleep Signal 242, External Wake-Up, Internal Wake-Up 246)


(Woods, Columns 5-6, Responsive to the sleep signal 244, the ISPRM 160 stops the normal mode clocks, performs a scan-based state save, and removes power from a large portion of the chip 130.  By disconnecting a large portion of the circuit 130 from power 200, the inactive state power reduction manager (ISPRM) 160 reduces or eliminates the leakage current …thereby saving power during periods of inactivity)


Woods does not clearly disclose to acquire the first scan pattern for power saving from an external storage device.

Hossain discloses:
acquire the first scan pattern for power saving from an external storage device.
(Hossain, [0015], A vector memory contains a configuration vector which, when applied to the circuit elements, configures the circuit elements into a state in which a leakage current is reduced)
(Hossain, [0026] In any case, once the sleep signal is received, the LLE signal 28 is invoked for the desired scan chain elements 16,18, and the LLI vector 35 is scanned or loaded thereinto.  The LLI vector 35 may be provided, for instance, from an on-chip memory device 37, from an off-chip source (not shown), or from another source.  Generally, a control signal from the FSM 36 would initiate the delivery of the LLI vector 35, for example, by an enable signal on a line 26)
(Hossain, Fig. 1, LLI Vector Memory 37)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Hossain’s method of loading the scan pattern (test vector) from on-chip or off-chip or another source into the system of in order to reduce leakage current.
(Hossain, [0026] In any case, once the sleep signal is received, the LLE signal 28 is invoked for the desired scan chain elements 16,18, and the LLI vector 35 is scanned or loaded thereinto.  The LLI vector 35 may be provided, for instance, from an on-chip memory device 37, from an off-chip source (not shown), or from another source.  Generally, a control signal from the FSM 36 would initiate the delivery of the LLI vector 35, for example, by an enable signal on a line 26)

As per claim 10:

Woods discloses:

A control method of a semiconductor device including 
(Woods, Figs 1-7)

a central processing device, 
(Woods, Figs. 1, 2, 7, Inactive State Power Reduction Manager (ISPRM) 160)

a first logical circuit having a first scan chain in which a first scan pattern 
(Woods, Fig. 1, Storage Elements 140, Scan Circuitry 150)
(Woods, Column 9, scan circuitry 150 can include one or more scan chains that are utilized to shift out the contents of the storage elements 140 (e.g., a plurality of registers).  For example, the storage elements 140 of the chip 130 can be wired into one or more scan chains using alternate circuitry)

is set configured to suppress a leakage current when the first scan pattern for power saving is set in the first scan chain, and 
(Woods, Columns 5-6, Responsive to the sleep signal 244, the ISPRM 160 stops the normal mode clocks, performs a scan-based state save, and removes power from a large portion of the chip 130.  By disconnecting a large portion of the circuit 130 from power 200, the inactive state power reduction manager (ISPRM) 160 reduces or eliminates the leakage current …thereby saving power during periods of inactivity)
(Woods, FIG. 3 is a flowchart illustrating the processing steps performed by the inactive state power reduction manager in accordance with one embodiment of the present invention)
(Woods, FIG. 4 is a state diagram illustrating the steps performed by the inactive state power reduction finite state machine of FIG. 2 in accordance with one embodiment of the present invention)
(Woods, FIG. 5 is a state diagram illustrating in greater detail state D of FIG. 4 in accordance with one embodiment of the present invention.    
(Woods, FIG. 6 is a state diagram illustrating in greater detail state H of FIG. 4 in accordance with one embodiment of the present invention)

a memory interface circuit configured to acquire the first scan pattern for power saving 
(Woods Fig. 2, Sleep Signal 242, External Wake-Up, Internal Wake-Up 246)

suppressing the leakage current of the first logical circuit by transferring the first scan pattern for power saving acquired by the memory interface circuit to the first logical circuit and 
(Woods, Columns 5-6, Responsive to the sleep signal 244, the ISPRM 160 stops the normal mode clocks, performs a scan-based state save, and removes power from a large portion of the chip 130.  By disconnecting a large portion of the circuit 130 from power 200, the inactive state power reduction manager (ISPRM) 160 reduces or eliminates the leakage current …thereby saving power during periods of inactivity)


(Woods, Columns 5-6, Responsive to the sleep signal 244, the ISPRM 160 stops the normal mode clocks, performs a scan-based state save, and removes power from a large portion of the chip 130.  By disconnecting a large portion of the circuit 130 from power 200, the inactive state power reduction manager (ISPRM) 160 reduces or eliminates the leakage current …thereby saving power during periods of inactivity)

Woods does not clearly disclose to acquire the first scan pattern for power saving from an external storage device.

Hossain discloses:
acquire the first scan pattern for power saving from an external storage device.
(Hossain, [0015], A vector memory contains a configuration vector which, when applied to the circuit elements, configures the circuit elements into a state in which a leakage current is reduced)
(Hossain, [0026] In any case, once the sleep signal is received, the LLE signal 28 is invoked for the desired scan chain elements 16,18, and the LLI vector 35 is scanned or loaded thereinto.  The LLI vector 35 may be provided, for instance, from an on-chip memory device 37, from an off-chip source (not shown), or from another source.  Generally, a control signal from the FSM 36 would initiate the delivery of the LLI vector 35, for example, by an enable signal on a line 26)
(Hossain, Fig. 1, LLI Vector Memory 37)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Hossain’s method of loading the scan pattern (test vector) from on-chip or off-chip or another source into the system of in order to reduce leakage current.
(Hossain, [0026] In any case, once the sleep signal is received, the LLE signal 28 is invoked for the desired scan chain elements 16,18, and the LLI vector 35 is scanned or loaded thereinto.  The LLI vector 35 may be provided, for instance, from an on-chip memory device 37, from an off-chip source (not shown), or from another source.  Generally, a control signal from the FSM 36 would initiate the delivery of the LLI vector 35, for example, by an enable signal on a line 26)

As per claim 11:
Woods-Hossain discloses:

wherein the leakage current of the first logical circuit is suppressed in which the first logical circuit is in operation and in a power-saving mode being unused. 
(Woods, Columns 5-6, Responsive to the sleep signal 244, the ISPRM 160 stops the normal mode clocks, performs a scan-based state save, and removes power from a large portion of the chip 130.  By disconnecting a large portion of the circuit 130 from power 200, the inactive state power reduction manager (ISPRM) 160 reduces or eliminates the leakage current …thereby saving power during periods of inactivity)

As per claim 12:
Woods-Hossain discloses:

test-controlling of setting the first scan pattern for scan test in the first scan chain and conducting a scan test on the first logical circuit; and 
(Woods, Figs. 1, 2, 7, Inactive State Power Reduction Manager (ISPRM) 160)
(Woods, Fig. 1, Storage Elements 140, Scan Circuitry 150)
(Woods, Column 9, scan circuitry 150 can include one or more scan chains that are utilized to shift out the contents of the storage elements 140 (e.g., a plurality of registers).  For example, the storage elements 140 of the chip 130 can be wired into one or more scan chains using alternate circuitry)

switching between a first path for inputting the first scan pattern for scan test to the first logical circuit and 
(Woods Fig. 2, Sleep Signal 242, External Wake-Up, Internal Wake-Up 246)
(Woods, Fig. 3, 340-370)
(Wood, Column 6, a plurality of external scan-in pads 222 are provided to write test data into the storage elements 140 of the circuit 130.  A plurality of external scan-out pads 224 are provided to read data from the storage elements 140 of the circuit 130.  A plurality of scan control signal pads 226 are provided to manage the scan-in and scan-out of the scan test.  The scan control signals can include a scan clock signal and a test mode signal.  These scan-related pads 222, 224, 226 are utilized for typical scan-based circuit testing.  As described in greater detail hereinafter with reference to FIG. 7, these scan pads can be utilized to perform the scan-based state save and restore operations of the present invention on a board level, where the power reduction manager of the present invention is external to the chip 130)

a second path for inputting the first scan pattern for power saving to the first logical circuit. 
(Woods Fig. 2, Sleep Signal 242, External Wake-Up, Internal Wake-Up 246)
(Woods, Fig. 3, 310-330)
(Woods, Columns 5-6, Responsive to the sleep signal 244, the ISPRM 160 stops the normal mode clocks, performs a scan-based state save, and removes power from a large portion of the chip 130.  By disconnecting a large portion of the circuit 130 from power 200, the inactive state power reduction manager (ISPRM) 160 reduces or eliminates the leakage current …thereby saving power during periods of inactivity)

As per claim 15:
Woods-Hossain further discloses:

wherein the first scan chain is configured by a plurality of scan flip-flops, and the method further comprises: 
(Woods, Fig. 1, Storage Elements 140, Scan Circuitry 150)
(Woods, Column 9, scan circuitry 150 can include one or more scan chains that are utilized to shift out the contents of the storage elements 140 (e.g., a plurality of registers).  For example, the storage elements 140 of the chip 130 can be wired into one or more scan chains using alternate circuitry)

setting the first scan pattern for power saving in the scan flip-flops in a power-saving mode; and 
(Woods Fig. 2, Sleep Signal 242, External Wake-Up, Internal Wake-Up 246)

setting the first scan pattern for scan test in the scan flip-flops at a time of conducting a scan test. 
(Woods, Columns 5-6, Responsive to the sleep signal 244, the ISPRM 160 stops the normal mode clocks, performs a scan-based state save, and removes power from a large portion of the chip 130.  By disconnecting a large portion of the circuit 130 from power 200, the inactive state power reduction manager (ISPRM) 160 reduces or eliminates the leakage current …thereby saving power during periods of inactivity)

As per claim 16:


clock-generating of supplying a clock signal to the first logical circuit; and 
(Woods Figs. 3-4, Stopping A Normal Mode Clock, Re-Starting Normal Mode Clock) 

stopping supply of the clock signal 
(Woods Figs. 3-4, Stopping A Normal Mode Clock, Re-Starting Normal Mode Clock) 

when the first scan pattern for power saving is set in the scan flip-flops. 
(Woods Figs. 3-4, Receiving a sleep signal) 

As per claim 17:

Woods-Hossain further discloses:

wherein when a resetting process of initializing the first logical circuit is performed, supply of the clock signal is stopped. 
(Woods Figs. 3-4, Receiving a wake-up signal) 
(Woods Figs. 3-4, Stopping A Normal Mode Clock, Re-Starting Normal Mode Clock) 

Allowable Subject Matter

Claims 4-5 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Thien Nguyen/           Primary Examiner, Art Unit 2111